                         MORRISON-TENENBAUM PLLC, ATTORNEYS-AT-LAW M-T-LAW.COM
                            87 WALKER STREET 2ND FLOOR NEW YORK NY 10013
                                    PHONE 212.620.0938 FAX 646.998.1972




                                                                                 October 25, 2019
VIA ECF
Hon. Roanne L. Mann
Chief Magistrate Judge
United States District Court
225 Cadman Plaza East
Brooklyn, New York 11201


      Re: Espiritu, et al. v. Gourmet Bagel, et al. Case No. 17-CV-07072 (ARR)(RLM)


Dear Judge Mann:

           Our office is Bankruptcy counsel to Defendant Bagels on Lex (Gourmet Bagels) in
  their Chapter 7 Bankruptcy. We write to advise your Honor on the status of the Chapter 7
  cases.
          As your Honor may recall the 2 individual defendants received their discharges. With
  respect to Gourmet bagel the Chapter 7 trustee has moved for and been granted an Order for
  an accounting of sale proceeds of the corporation and for turnover of funds from a sale. The
  Plaintiffs have filed claims and should be paid if any money is recovered by the chapter 7
  trustee.

          If you have any further questions, please feel free to contact my office.



                                                          Sincerely,



                                                          Lawrence Morrison, Esq.
CC: All Counsel of record via ECF
